DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gowda et al. (U.S. Patent No. 6,344,877).
Regarding claim 18, Gowda discloses:
A method of monitoring an image sensor, the method comprising:
outputting a plurality of driving signals to a pixel provided in a pixel area (pixel array 71, 10:61-11:16 and Fig. 8) of a pixel array (main array 71b of pixels 80 within pixel array 71, 10:61-11:16 and Fig. 8 where timing and control circuit 14 activates one row at a time for image data readout where the rows are selectively activated by proper application of ROW SELECT signals on lines RSL.sub.1-RSL.sub.N, signals on lines RES.sub.1-RES.sub.M, and supply voltage pulses V.sub.R on lines 34.sub.1 -34.sub.M, 4:27-61 and Fig. 8) and a monitoring circuit provided in a dummy area of the pixel array (dummy pixel array 71a with array of dummy pixels DP1'-DPM' that can be adjacent the last column C.sub.N which is on an opposite side of main array 71b of pixels 80 from timing and control logic 14, 10:61-11:16 and Fig. 8, where dummy pixels DP1'-DPM' are activated for readout by proper application of ROW SELECT signals on lines RSL.sub.1-RSL.sub.N, signals on lines RES.sub.1-RES.sub.M, and supply voltage pulses V.sub.R on lines 34.sub.1 -34.sub.M, 4:27-61 and Fig. 8), the dummy area being provided on a same substrate as the pixel area and adjacent to the pixel area (both pixel 80 and dummy pixels DP’ are provided in image sensor 70 implemented using MOS technology, 9:59-10:10, 10:61-11:16, and Fig. 8); and
receiving a plurality of monitoring signals from the monitoring circuit, each of the plurality of monitoring signals corresponding to a respective one of the plurality of driving signals (based on proper application of ROW SELECT signals on lines RSL.sub.1-RSL.sub.N, signals on lines RES.sub.1-RES.sub.M, and supply voltage pulses V.sub.R on lines 34.sub.1 -34.sub.M, 4:27-61 and Fig. 8 (9:59-10:10 and 10:61-11:16), A/D converter 110.sub.DP receiving signals through column data line 15.sub.DP to directly digitize the dummy pixel reset level and potential of dummy pixel after t.sub.3 output on the column data line 15.sub.DP for a specific row dummy pixel, and where Dummy pixel DP is used to substantially reduce image data errors due to the nonlinearity of the source followers within each imager cell 30, 4:15-18, 10:54-11:16, and Fig. 8).
Regarding claim 21, Gowda discloses:
An image sensor comprising:
a pixel array (pixel array 71, 10:61-11:16 and Fig. 8);
a pixel provided on a pixel area of the pixel array  (main array 71b of pixels 80 within pixel array 71, 10:61-11:16 and Fig. 8);
a monitoring circuit provided on a dummy area of the pixel array (dummy pixel array 71a with array of dummy pixels DP1'-DPM' that can be adjacent the last column C.sub.N which is on an opposite side of main array 71b of pixels 80 from timing and control logic 14, 10:61-11:16 and Fig. 8);
a row driver configured to output a plurality of driving signals to the pixel and the monitoring circuit (timing and control circuit 14 activates one row at a time for image data readout where the rows are selectively activated by proper application of ROW SELECT signals on lines RSL.sub.1-RSL.sub.N, signals on lines RES.sub.1-RES.sub.M, and supply voltage pulses V.sub.R on lines 34.sub.1 -34.sub.M, 4:27-61 and Fig. 8);
a detector circuit configured to receive a plurality of monitoring signals from the monitoring circuit and detect an error in the pixel array based on the plurality of monitoring signals, each of the plurality of monitoring signals corresponding to a respective one of the plurality of driving signals (based on proper application of ROW SELECT signals on lines RSL.sub.1-RSL.sub.N, signals on lines RES.sub.1-RES.sub.M, and supply voltage pulses V.sub.R on lines 34.sub.1 -34.sub.M, 4:27-61 and Fig. 8 (9:59-10:10 and 10:61-11:16), A/D converter 110.sub.DP receiving signals through column data line 15.sub.DP to directly digitize the dummy pixel reset level and potential of dummy pixel after t.sub.3 output on the column data line 15.sub.DP for a specific row dummy pixel, and where Dummy pixel DP is used to substantially reduce image data errors due to the nonlinearity of the source followers within each imager cell 30, 4:15-18, 10:61-11:16, and Fig. 8),
wherein the dummy area disposed on a same substrate as the pixel area and the dummy area disposed adjacent to the pixel area (dummy pixel array 71a with array of dummy pixels DP1'-DPM' that can be adjacent the last column C.sub.N which is on an opposite side of main array 71b of pixels 80 from timing and control logic 14, 10:61-11:16 and Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (U.S. Patent No. 6,344,877).
	Regarding claim 1, Gowda discloses:
An image sensor comprising:
a pixel array (pixel array 71, 10:61-11:16 and Fig. 8) including a pixel area (main array 71b of pixels 80, 10:61-11:16 and Fig. 8) and a dummy area (dummy pixel array 71a with array of dummy pixels DP1'-DPM' that can be adjacent the last column C.sub.N which is on an opposite side of main array 71b of pixels 80 from timing and control logic 14, 10:61-11:16 and Fig. 8), the pixel area including a pixel (main array 71b of pixels 80, 10:61-11:16 and Fig. 8), the dummy area including a monitoring circuit (dummy pixel array 71a with dummy pixels DP’, 10:61-11:16 and Fig. 8), and the dummy area being provided on a same substrate as the pixel area and adjacent to the pixel area (both pixel 80 and dummy pixels DP’ are provided in image sensor 70 implemented using MOS technology, 9:59-10:10, 10:61-11:16, and Fig. 8 where dummy pixel array 71a with array of dummy pixels DP1'-DPM' can be adjacent the last column C.sub.N which is on an opposite side of main array 71b of pixels 80 from timing and control logic 14, 10:61-11:16 and Fig. 8);
a row driver configured to output a plurality of driving signals to the pixel and the monitoring circuit (timing and control circuit 14 activates one row at a time for image data readout where the rows are selectively activated by proper application of ROW SELECT signals on lines RSL.sub.1-RSL.sub.N, signals on lines RES.sub.1-RES.sub.M, and supply voltage pulses V.sub.R on lines 34.sub.1 -34.sub.M, 4:27-61 and Fig. 8);
a detector circuit configured to receive a plurality of monitoring signals from the monitoring circuit, each of the plurality of monitoring signals corresponding to a respective one of the plurality of driving signals (based on proper application of ROW SELECT signals on lines RSL.sub.1-RSL.sub.N, signals on lines RES.sub.1-RES.sub.M, and supply voltage pulses V.sub.R on lines 34.sub.1 -34.sub.M, 4:27-61 and Fig. 8 (9:59-10:10 and 10:61-11:16), A/D converter 110.sub.DP receiving the through column data line 15.sub.DP to directly digitize the dummy pixel reset level and potential of dummy pixel after t.sub.3 output on the column data line 15.sub.DP for a specific row dummy pixel, and where Dummy pixel DP is used to substantially reduce image data errors due to the nonlinearity of the source followers within each imager cell 30, 4:15-18, 10:61-11:16, and Fig. 8);
an analog-to-digital converter configured to receive an analog signal corresponding to an incident light from the pixel and to convert the analog signal to a digital signal (A/D converters 110.sub.1-110.sub.N connect to respective column data lines 15.sub.1-15.sub.N to directly digitize the reset and signal data outputs on the column data lines 15.sub.1-15.sub.N, where image data is read out to the column data lines 15.sub.1-15.sub.N, 4:27-34, 10:61-11:16, and Fig. 8); and
Gowda while Gowda can be seen as providing a connection from clk,control 44 to timing and control logic 14 in Fig. 8, Gowda is silent with regards to a controller circuit configured to control the row driver and the analog-to-digital converter.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include using a processor as a controller circuit to provide timing and control signals to other circuitry of an image sensing device such as Gowda’s.  This is advantageous in that synchronization between circuitry can be obtained so that circuits within an image sensing device can cooperate to output images from an imager.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller circuit configured to control the row driver and the analog-to-digital converter.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).
Regarding claim 2, Gowda further discloses:
dummy area is provided on a first side of the pixel area, and wherein the row driver is provided on a second side of the pixel area different from the first side of the pixel area (dummy pixel array 71a with array of dummy pixels DP1'-DPM' that can be adjacent the last column C.sub.N which is on an opposite side of main array 71b of pixels 80 from timing and control logic 14, 10:61-11:16 and Fig. 8).
Regarding claim 4, Gowda further discloses:
the pixel and the monitoring circuit are configured to receive the plurality of driving signals, which include a first driving signal (shutter transistor 99 of the dummy pixel and pixel receiving a shutter signal and the shutter signal is pulsed to transfer the photocharge collected to a storage node 101 at the drain of the shutter transistor 99, 11:16-13:4 and Figs. 9 and 10), a second driving signal (reset transistor 21 of the dummy pixel and pixel receiving a reset signal where the pixels 80 and dummy pixel DP’ are reset, 11:16-13:4 and Figs. 9 and 10) and a third driving signal (row selection transistor 22 receiving a row select signal where row select transistor 22 is pulsed to read out the image data, 11:16-13:4 and Figs. 9 and 10),
wherein the monitoring circuit is configured to output the plurality of monitoring signals, which include a first monitoring signal based on the first driving signal and the third driving signal, output a second monitoring signal based on the second driving signal and the third driving signal and output a third monitoring signal based on the third driving signal (dummy pixels DP1’-DPM’ all receive the shutter signal, reset signal, and row select signal and output their respective signals (first through third monitoring signals) at their respective timings when their respective row select signal is asserted to output the dummy pixel signal after t.sub.3 and the dummy pixel reset level, 10:61-13:4 and Figs. 9 and 10).
Regarding claim 5, Gowda further discloses:
first driving signal is a transfer control signal of the pixel (shutter signal is pulsed to transfer the photocharge collected to a storage node 101 at the drain of the shutter transistor 99, 11:16-13:4 and Figs. 9 and 10),
wherein the second driving signal is a reset signal of the pixel (reset transistor 21 of the dummy pixel and pixel receiving a reset signal where the pixels 80 and dummy pixel DP’ are reset, 11:16-13:4 and Figs. 9 and 10), and
wherein the third driving signal is a selection signal of the pixel (row select transistor 22 is pulsed to read out the image data, 11:16-13:4 and Figs. 9 and 10).
Regarding claim 6, Gowda further discloses:
pixel includes:
a photodiode (photodiode 26, 11:16-13:4 and Figs. 9 and 10);
a transfer transistor coupled to the photodiode and configured to receive the transfer control signal (shutter transistor 99 of the dummy pixel and pixel receiving a shutter signal and the shutter signal is pulsed to transfer the photocharge collected to a storage node 101 at the drain of the shutter transistor 99, 11:16-13:4 and Figs. 9 and 10);
a reset transistor configured to receive the reset signal (reset transistor 21 of the dummy pixel and pixel receiving a reset signal where the pixels 80 and dummy pixel DP’ are reset, 11:16-13:4 and Figs. 9 and 10);
a selection transistor configured to receive the selection signal (row selection transistor 22 receiving a row select signal where row select transistor 22 is pulsed to read out the image data, 11:16-13:4 and Figs. 9 and 10); and
a drive transistor coupled to the selection transistor in series (source follower transistor 23, connected to VDD, is used to amplify and buffer the voltage at reference node 25, where row selection transistor is in series between shutter transistor 99 and source follower transistor 23, to transfer an amplified version of the charge to column bus line, 5:34-59, 11:16-13:4 and Figs. 9 and 10).
Regarding claim 8, Gowda further discloses:
pixel and the monitoring circuit are configured to further receive a fourth driving signal (VR signals VR1-VRM, 11:16-13:4 and Figs. 9 and 10), wherein the monitoring circuit is configured to further output a fourth monitoring signal based on the third driving signal and the fourth driving signal (dummy pixels DP1’-DPM’ all receive the shutter signal, reset signal, and row select signal and output their respective signals (first through third monitoring signals) at their respective timings when their respective row select signal is asserted, 11:16-13:4 and Figs. 9 and 10).
Regarding claim 24,  Gowda further discloses:
for each readout period, the monitoring circuit is configured to output the plurality of monitoring signals (for each image data readout timing and control circuit 14 activates one row at a time, 4:27-61 and 11:16-13:4).
Regarding claim 25, Gowda further discloses
monitoring circuit comprises a plurality of monitoring circuits, each configured to separately output one of the plurality of monitoring signals (dummy pixels DP’ of dummy pixel array 71a, 10:61-11:16 and Fig. 8, where each dummy pixel DP’ outputs signals based on when a corresponding row select signal is received, 9:59-10:10 and 10:61-11:16).
Regarding claim 26, Gowda further discloses:
monitoring circuit comprises a plurality of current sources, each separately corresponding to one of the plurality of monitoring signals (current I.sub.DAC is provided from each of the dummy pixels to DAC 52 when each respective dummy pixel’s row select is asserted, 5:63-6:35).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (U.S. Patent No. 6344877) in view of Furumochi (U.S. Pub. No. 20180091726).
Regarding claim 3, Gowda is silent with regards to pixel array is provided on a first semiconductor substrate, and wherein the row driver, the detector circuit, the analog-to-digital converter and the controller circuit are provided on a second semiconductor substrate overlapping the first semiconductor substrate.  Furumochi discloses in par. 30-32, and Fig. 2 that a column ADC block 111 (similar to A/D converters 110 of Gowda), a row scanning circuit 112 (similar to timing and control circuit 14 activating rows in Gowda), a column scanning circuit 113, a pixel drive circuit such as a timing control circuit 114, a frame memory 117, a calculation unit 118, a parallel-to-serial conversion unit (P/S conversion unit) 119, etc. are formed in a second semiconductor chip 11 which is next to first semiconductor chip 10 with a plurality of the unit pixels 101 arranged in a matrix form (similar to pixel array 71 in Gowda with pixel 80 an dummy pixels DP), where first semiconductor chip (imaging layer) 10 and a second semiconductor chip (circuit layer) 11 are stacked in layers on top of each other.  As can be seen in par. 33 this is advantageous in that the arrangement can result in an increase in thinness and density of circuit layer wiring, which makes it possible to increase the speed, decrease the size, and improve the functionality.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pixel array is provided on a first semiconductor substrate, and wherein the row driver, the detector circuit, the analog-to-digital converter and the controller circuit are provided on a second semiconductor substrate overlapping the first semiconductor substrate.
It is noted by the examiner that because the applicant has failed to timely traverse the old and well-known statement above, it is now taken as admitted prior art.  See MPEP 2144.03(c).

Allowable Subject Matter
Claim 20 is allowed.
Regarding claim 20, no prior art could be located that teaches or fairly suggests the first monitoring circuit comprises a first monitoring transistor configured to receive a transfer control signal and a second monitoring transistor coupled to the first monitoring transistor and configured to receive a selection signal, the first monitoring circuit being configured to output the first monitoring signal, wherein the second monitoring circuit comprises a third monitoring transistor configured to receive a reset signal and a fourth monitoring transistor coupled to the third monitoring transistor and configured to receive the selection signal, the second monitoring circuit being configured to output the second monitoring signal, wherein the third monitoring circuit comprising a fifth monitoring transistor configured to receive the selection signal and a sixth monitoring transistor coupled to the fifth monitoring transistor and configured to receive the selection signal, the third monitoring circuit being configured to output the third monitoring signal, in combination with the rest of the limitations of the claim.

Claims 7 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, no prior art could be located that teaches or fairly suggests a second monitoring circuit including a third monitoring transistor configured to receive the reset signal and a fourth monitoring transistor coupled to the third monitoring transistor and configured to receive the selection signal, the second monitoring circuit being configured to output the second monitoring signal; and a third monitoring circuit including a fifth monitoring transistor configured to receive the selection signal and a sixth monitoring transistor coupled to the fifth monitoring transistor and configured to receive the selection signal, the third monitoring circuit being configured to output the third monitoring signal, in combination with the rest of the limitations of the claim.
Regarding claim 9, no prior art could be located that teaches or fairly suggests pixel and the monitoring circuit are configured to receive a first driving signal, a second driving signal, a third driving signal, a fourth driving signal, a fifth driving signal and a sixth driving signal, and wherein the monitoring circuit is configured to output the plurality of monitoring signals which include a first monitoring signal based on the first driving signal, the second driving signal, the third driving signal and the fourth driving signal and output a second monitoring signal based on the fourth driving signal, the fifth driving signal and the sixth driving signal, in combination with the rest of the limitations of the claim and parent claims.
Claims 10 and 11 depend on claim 9 and therefore are objected to.
Regarding claim 12, no prior art could be located that teaches or fairly suggests current source comprises a first current source transistor, a second current source transistor and a third current source transistor, wherein control electrodes of the first current source transistor, the second current source transistor and the third current source transistor are coupled to each other, wherein the monitoring circuit is coupled to the second current source transistor, wherein the second current source transistor and the third current source transistor are coupled to each other in series, and wherein the second current source transistor is a p-type transistor and the third current source transistor is an n-type transistor, in combination with the rest of the limitations of the claim and parent claim.
Claims 13-15 depend on claim 12 and therefore are objected to.
Regarding claim 16, no prior art could be located that teaches or fairly suggests monitoring circuit comprises at least two n-type monitoring transistors coupled to each other in series, in combination with the rest of the limitations of the claim and parent claim.
	Regarding claim 17, no prior art could be located that teaches or fairly suggests monitoring circuit comprises at least two n-type monitoring transistors coupled to each other in parallel and one n-type monitoring transistor coupled to two n-type monitoring transistors in series, in combination with the rest of the limitations of the claim and parent claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697